Waener,J.
The error assigned to the judgment of the Court below in this case, is the granting of the new trial. It is well settled that a copartnership cannot be proved by reputation alone. The evidence offered by the plaintiff that printed hand-bills, with the firm name of “ Meador & Tumlin ” signed thereto, were stuck up at various places in the town where Tumlin lived at the time, and that one was stuck upon the door of the house where he boarded, was competent evidence to have *225been submitted to the jury on the trial of the issue betweln the parties. The sticking up of the printed hand-bills, with the firm name signed thereto, where the defendant might reasonably be expected to have seen them, was a fact which should have been submitted to the jury for their consideration, and as this evidence was rejected by the Court, we affirm the judgment of the Court below, granting the new trial on that ground alone.
Let the judgment of the Court below be affirmed.